                                IN THE UNITED STATES DISTRICT COURT

                                       FOR THE DISTRICT OF OREGON



  DANIEL W. E.,1                                              ) Civil No.: 6:18-cv-00169-JE
                                                              )
                             Plaintiff,                       ) OPINION AND
                                                              ) ORDER
                      v.                                      )
                                                              )
  COMMISSIONER, SOCIAL SECURITY                               )
  ADMINISTRATION,                                             )
                      Defendant.                              )
  ____________________________________                        )


  JELDERKS, Magistrate Judge:

           Plaintiff brings this action pursuant to 42 U.S.C. §405(g) seeking judicial review of a

  final decision of the Commissioner of Social Security (the Commissioner) denying his

  application for Disability Insurance Benefits (DIB) under the Social Security Act (the Act).

  Plaintiff requests that the Court reverse the Commissioner’s decision and remand this action to

  the Social Security Administration (the Agency) for further proceedings.

           For the reasons set out below, the Commissioner’s decision is affirmed.


  1
   In the interest of privacy, this Opinion and Order uses only the first name and the initial of the last name of the
  non-governmental party or parties in this case. Where applicable, the same designation is used for a non-
  governmental party’s immediate family member.


OPINION AND ORDER – 1
                                        Procedural Background

         Plaintiff filed an application for DIB benefits on May 21, 2013, alleging he had been

  disabled since October 15, 2012. After his claim was denied initially and upon reconsideration,

  Plaintiff requested an administrative hearing.

         On February 2, 2016, a hearing was convened before Administrative Law Judge (ALJ)

  Joanne Dantonio. Based on Plaintiff’s presentation at the hearing, the matter was continued for a

  consultative examination to be conducted.

         On April 18, 2016, a second hearing was held. Plaintiff and Richard Hincks, an impartial

  vocational expert (VE), testified at the hearing. Plaintiff was represented by counsel and a non-

  attorney representative.

         In a decision dated August 31, 2016, the ALJ found that Plaintiff was not disabled within

  the meaning of the Act.

         On November 30, 2017, the Appeals Council denied Plaintiff’s request for review,

  rendering the ALJ’s decision the final decision of the Commissioner. In the present action,

  Plaintiff challenges that decision.

                                              Background

         Plaintiff was born in 1963 and was 53 years old at the time of the ALJ’s decision. He has

  a high school education and completed one year of college. Plaintiff has past relevant work as a

  can inspector, an industrial cleaner, a produce inspector, and an equipment cleaner.

                                          Disability Analysis

         The ALJ engages in a five-step sequential inquiry to determine whether a claimant is

  disabled within the meaning of the Act. 20 C.F.R. §§ 404.1520, 416.920. Below is a summary




OPINION AND ORDER – 2
  of the five steps, which also are described in Tackett v. Apfel, 180 F.3d 1094, 1098-99 (9th Cir.

  1999).

           Step One. The Commissioner determines whether the claimant is engaged in substantial

  gainful activity (SGA). A claimant engaged in such activity is not disabled. If the claimant is

  not engaged in substantial gainful activity, the Commissioner proceeds to evaluate the claimant’s

  case under Step Two. 20 C.F.R. § 404.1520(b).

           Step Two. The Commissioner determines whether the claimant has one or more severe

  impairments. A claimant who does not have such an impairment is not disabled. If the claimant

  has a severe impairment, the Commissioner proceeds to evaluate the claimant’s case under Step

  Three. 20 C.F.R. § 404.1520(c).

           Step Three. Disability cannot be based solely on a severe impairment; therefore, the

  Commissioner next determines whether the claimant’s impairment “meets or equals” one of the

  presumptively disabling impairments listed in the Social Security Administration (SSA)

  regulations, 20 C.F.R. Part 404, Subpart P, Appendix 1. A claimant who has such an impairment

  is disabled. If the claimant’s impairment does not meet or equal an impairment listed in the

  regulations, the Commissioner’s evaluation of the claimant’s case proceeds under Step Four.

  20 C.F.R. § 404.1520(d).

           Step Four. The Commissioner determines whether the claimant is able to perform

  relevant work he or she has done in the past. A claimant who can perform past relevant work is

  not disabled. If the claimant demonstrates he or she cannot do work performed in the past, the

  Commissioner’s evaluation of the claimant’s case proceeds under Step Five. 20 C.F.R.

  § 404.1520(f).

           Step Five. The Commissioner determines whether the claimant is able to do any other



OPINION AND ORDER – 3
  work. A claimant who cannot perform other work is disabled. If the Commissioner finds that

  the claimant is able to do other work, the Commissioner must show that a significant number of

  jobs exist in the national economy that the claimant can do. The Commissioner may satisfy this

  burden through the testimony of a vocational expert (VE) or by reference to the Medical-

  Vocational Guidelines, 20 C.F.R. Part 404, Subpart P, Appendix 2. If the Commissioner

  demonstrates that a significant number of jobs exist in the national economy that the claimant

  can do, the claimant is not disabled. If the Commissioner does not meet this burden, the claimant

  is disabled. 20 C.F.R. § 404.1520(g)(1).

         At Steps One through Four, the burden of proof is on the claimant. Tackett, 180 F.3d at

  1098. At Step Five, the burden shifts to the Commissioner to show that the claimant can perform

  jobs that exist in significant numbers in the national economy. Id.

                                             ALJ’s Decision

         As a preliminary matter, the ALJ found that Plaintiff met the insured status requirements

  through December 31, 2017.

         At Step One, the ALJ determined that Plaintiff had not engaged in substantial gainful

  activity since October 15, 2012, the alleged onset date.

         At the second step, the ALJ found that Plaintiff had the following severe impairments:

  cervical radiculopathy, lumbar degenerative disk disease, and right shoulder pain.

         At Step Three, the ALJ found that Plaintiff did not have an impairment or combination of

  impairments that met or equaled a presumptively disabling impairment set out in the Listing of

  Impairments. 20 C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R. §§ 404.1520(d), 404.1525,

  and 404.1526).

         Before proceeding to the fourth step, the ALJ assessed Plaintiff’s residual functional



OPINION AND ORDER – 4
  capacity (RFC). She found that Plaintiff retained the capacity to perform light work with the

  following limitations:

         The claimant can stand or walk for two hours in an eight hour day. The claimant
         cannot climb ladders, ropes or scaffolds. The claimant can occasionally climb
         ramps or stairs. The claimant can perform occasional stooping, kneeling and
         crouching. The claimant can never crawl. The claimant can perform less than
         occasional balancing. The claimant must avoid concentrated exposure to hazards,
         unprotected heights and dangerous machinery. The claimant cannot perform
         overhead reaching with his dominate (sic) right hand. The claimant must avoid
         concentrated exposure to extreme cold. The claimant can perform occasional foot
         controls. The claimant cannot perform pushing or pulling on the right. The
         claimant can sit for forty-five minutes at a time and would need to stand or walk
         for up to five minutes after the sitting period while remaining at the workstation.
         When standing or walking in that two-hour period, it should be no more than
         twenty minutes at a time.

  Tr. 24. In making this determination, the ALJ found that Plaintiff’s statements concerning the

  intensity, persistence, and limiting effects of his symptoms were not entirely consistent with the

  medical evidence and other evidence of record. Tr. 25.

         At Step Four of the disability analysis, the ALJ found that Plaintiff was unable to perform

  any of his past relevant work.

         At the fifth step, the ALJ found that Plaintiff could perform other jobs that existed in

  significant numbers in the national economy. Based upon testimony from the VE, the ALJ cited

  office helper, production assembler, and hand packager as representative of the work Plaintiff

  could perform. Having concluded that the Plaintiff could perform other work, the ALJ found that

  Plaintiff had not been under a disability within the meaning of the Act from October 15, 2012

  through the date of the decision.

                                         Standard of Review

         A claimant is disabled if he or she is unable “to engage in substantial gainful activity by

  reason of any medically determinable physical or mental impairment which . . . has lasted or can



OPINION AND ORDER – 5
  be expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §423(d)(1)(A).

  Claimants bear the initial burden of establishing disability. Roberts v. Shalala, 66 F.3d 179, 182

  (9th Cir. 1995), cert. denied, 517 U.S. 1122 (1996). The Commissioner bears the burden of

  developing the record, DeLorme v. Sullivan, 924 F.2d 841, 849 (9th Cir. 1991), and bears the

  burden of establishing that a claimant can perform “other work” at Step Five of the disability

  analysis process. Tackett, 180 F.3d at 1098.

         The district court must affirm the Commissioner’s decision if it is based on proper legal

  standards and the findings are supported by substantial evidence in the record as a whole.

  42 U.S.C. § 405(g); see also Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995).

  “Substantial evidence means more than a mere scintilla but less than a preponderance; it is such

  relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

  Andrews, 53 F.3d at 1039. The court must weigh all of the evidence, whether it supports or

  detracts from the Commissioner’s decision. Martinez v. Heckler, 807 F.2d 771, 772 (9th Cir.

  1986). The Commissioner’s decision must be upheld, however, even if “the evidence is

  susceptible to more than one rational interpretation.” Andrews, 53 F.3d at 1039-40.

                                               Discussion

         Plaintiff argues the ALJ's Step Five determination, finding Plaintiff could perform other

  jobs that existed in significant numbers in the national economy, was unsupported by substantial

  evidence. Specifically, Plaintiff contends that the light level jobs the ALJ identified, with the

  assistance of the VE, were inconsistent with his RFC's overhead reaching limitation. Plaintiff

  also argues that the ALJ erred when, despite an RFC limitation to 2 hours of standing and

  walking, she determined that Plaintiff could perform light work and applied the light exertion

  Grid Rule at Step 5.



OPINION AND ORDER – 6
  I. Conflict Between VE Testimony and the DOT

          At Step Five of the sequential analysis, the burden of proof rests with the Commissioner

  to establish whether other work exists in the national economy that an individual of the

  claimant's age, education, work experience, and RFC is able to perform. See 20 C.F.R. §

  404.1520(g); Tackett, 180 F.3d at 1099. In making this finding, an ALJ relies “primarily” on the

  Dictionary of Occupational Titles (“DOT”) for information about the requirements of other work

  in the national economy.2 SSR 00-04p, at *2. An ALJ may also rely on a VE as a source of

  occupational evidence. Id. In posing hypothetical questions to the VE to determine if other work

  exists that a claimant can perform, an ALJ must include all of the claimant's functional

  limitations which are supported by substantial evidence. Osenbrock v. Apfel, 240 F.3d 1157,

  1162 (9th Cir. 2001). Furthermore, an ALJ has an affirmative duty to resolve any obvious or

  apparent conflicts between the DOT and VE testimony. See Massachi v. Astrue, 486 F.3d 1149,

  1152-53 (9th Cir. 2007); Lamear v. Berryhill, 365 F.3d 1201, 1205 (9th Cir. 2017); SSR 00-04p,

  at *4. For the difference “to be fairly characterized as a conflict, it must be obvious

  or apparent [and] at odds with the [DOT]'s listing of job requirements that are essential, integral,

  or expected.” Gutierrez v. Colvin, 844 F.3d 804, 808 (9th Cir. 2016).

          Among other limitations included in the RFC, the ALJ found Plaintiff could perform no

  overhead reaching with his right, dominant hand. Tr. 24 This limitation was included in the

  hypothetical presented to the VE. Tr. 107. In response, the VE indicated there would be both

  sedentary and light occupations that existed in the national economy that the hypothetical

  individual could perform. Tr. 108-109. The VE then identified three specific light level



  2
   This includes the DOT's companion publication, the Selected Characteristics of Occupations Defined in the
  Revised Dictionary of Occupational Titles. See, U.S. Dep't of Labor, SCO (U.S. Emp. And Training Admin., 1993).


OPINION AND ORDER – 7
  occupations. Id. Based on the jobs identified, the ALJ found Plaintiff not disabled at Step Five.

  Tr. 29.

            Plaintiff argues the three occupations identified by the VE are inconsistent with his

  limitation to no overhead reaching with his right hand. The occupations of office helper (DOT

  239.567-010), production assembler (DOT 706.687-010), and hand packager (DOT 559.687-

  074) all require frequent reaching. Social Security Ruling 85-15 defines reaching as “extending

  the hands and arms in any direction. SSR 85-15 available at 1985 WL 56857. However,

  overhead reaching is not specifically discussed in the DOT job descriptions for the above

  occupations nor can an essential or expected requirement for overhead reaching be gleaned from

  those descriptions. It was, thus, not apparent that the DOT was in conflict with the VE’s

  testimony that an individual with the limitations the ALJ set forth in the hypothetical could

  perform these occupations. See Gutierrez, 844 F.3d at 808 (conflict must by “obvious or

  apparent” and “at odds” with the DOT’s listing of job requirements that are “essential, integral,

  or expected.”).

            In any event, any conflict that may have existed was adequately explained when the ALJ

  inquired as to the basis for the VE’s testimony. After the ALJ presented her hypotheticals and the

  VE identified the three occupations discussed above, the ALJ and VE had the following

  discussion:

            ALJ: Okay, all right. Now, I’ve kind of asked a – quite a lot of specific questions
            that I don’t know that were contemplated by the DOT or might have been. What
            is your basis for knowing that these jobs can be done?

            VE: Okay. In terms of my response to the last hypothetical – actually the last two
            hypotheticals, that testimony in large part has been my – is dependent – or is
            based on my conducting on-site job analyses and/or ergonomic evaluate – at-risk
            ergonomic evaluations for all the alternative occupations proffered. And, in terms
            of my other testimony, everything has been consistent with the DOT . . .



OPINION AND ORDER – 8
  Tr. 110.

         The hearing transcript makes evident that the VE was not relying solely on the DOT

  when he testified that Plaintiff could perform the occupations proffered. Furthermore, the VE

  had earlier specifically clarified that there was an overhead reaching restriction and that Plaintiff

  was right-hand dominant prior to listing the occupations upon which the ALJ ultimately relied.

  Tr. 107. The VE's testimony, knowledge, and experience provide sufficient evidence to

  supplement the DOT. See Fenton v. Colvin, No. 6:14-cv-0350-SI; 2015 WL 3464072, at *2 (D.

  Or. June 1, 2015)(acknowledging the same); see also Hardin v. Colvin, No. 6:14-CV-01044-SB,

  2015 WL 7766080, at *9 (D. Or. Nov. 4, 2015), report and recommendation adopted, No. 6:14-

  CV-1044-SB, 2015 WL 7777889 (D. Or. Dec. 2, 2015)(same). Thus, the ALJ did not err in

  accepting the VE's testimony that Plaintiff could perform the occupations of office helper,

  production assembler, and hand packager, despite an RFC limitation to no overhead reaching

  with the right hand. See Johnson v. Shalala, 60 F.3d 1428, 1435 (9th Cir. 1995)(“[E]xpert

  testimony may properly be used to show that the particular jobs, whether classified as light or

  sedentary, may be ones that a particular claimant can perform. In fact it seems an eminently

  appropriate use of the [VE’s] knowledge and experience.”); see also SSR 00-4p, 2000 WL

  1898704, at *2-3 (noting that a VE “may be able to provide more specific information about jobs

  or occupations than the DOT” and may have “information about a particular job’s requirements”

  based on the VE’s “experience in job placement or career counseling”).

  II. Application of the Light Grid Rule

         Plaintiff asserts that the ALJ’s finding that he was limited to 2 hours of standing and

  walking in an 8-hour workday was inconsistent with her determination that Plaintiff was capable

  of performing “light” exertion work. Plaintiff argues it was, thus, error for the ALJ to apply the



OPINION AND ORDER – 9
  light Medical-Vocational Rule at Step Five. Plaintiff correctly notes that if he does not have

  transferable skills from his past work, he would be disabled under the Grid Rules for sedentary

  work. See 20 C.F.R. Pt. 404, Subpt. P, App. 2, § 201.14.

         The Commissioner has the burden at Step Five to demonstrate the claimant can perform

  work that exists in “significant numbers” in the national economy, taking into account the

  claimant's RFC, age, education, and work experience. 20 C.F.R. § 404.1560(b)(3), 42 U.S.C. §

  423(d)(2)(A). The Commissioner may satisfy this burden by obtaining testimony from a VE or

  by reference to the Medical–Vocational Guidelines at 20 C.F.R. Part 404, Subpart P, Appendix

  2, otherwise known as “the Grids.” When a claimant has both exertional and nonexertional

  limitations, the Grids are only a framework and a VE must be consulted. Burkhart v. Bowen, 856

  F.2d 1335, 1340 (9th Cir. 1988); Cooper v. Sullivan, 880 F.2d 1152,1155–56 (9th Cir. 1989).

  Social Security Ruling 83–12 directs that when a claimant’s exertional level falls “somewhere

  ‘in the middle’” of two Grid rules which direct opposite conclusions regarding disability,

  consultation with a VE is “advisable.” SSR 83–12(2)(c).

         In Moore v. Apfel, 216 F.3d 864 (9th Cir. 2000), the court held that when a claimant's

  exertional limitation falls between two Grid rules, the ALJ fulfills the Step Five obligation by

  consulting a vocational expert regarding whether a person with claimant's profile could perform

  substantial gainful work in the economy. See Moore, 216 F.3d at 870–71 (citing SSR 83–12); see

  also Thomas v. Barnhart, 278 F.3d 947, 960–61 (9th Cir. 2002) and Lee v. Barnhart, 63 F. App'x

  291, 292 (9th Cir. 2003).

          As with the claimants in Moore and Thomas, Plaintiff in this case has both exertional

  and nonexertional limitations. His exertional limitations place him between the sedentary and

  light exertion Grid Rules. The ALJ, therefore, followed the procedure directed by SSR 83-12 and



OPINION AND ORDER – 10
  Ninth Circuit caselaw. The ALJ consulted a VE. The VE testified that a hypothetical individual

  with Plaintiff’s profile could perform both sedentary and light occupations. Tr. 108. The VE then

  identified three light exertional level occupations that a person with Plaintiff’s profile could

  perform. Tr. 108-109. Together, those occupations represented 371,000 jobs in the national

  economy and 4,400 jobs in the local economy. Tr. 29, 108-109. Accordingly, the ALJ found that

  Plaintiff was “not disabled.” See Moore, 216 F.3d at 870; 42 U.S.C. § 423(d)(2)(A).

         Plaintiff argues that the ALJ should have determined that the category of light work was

  so eroded that the sedentary rule should have applied. At the very least, according to Plaintiff,

  the ALJ should have offered an explanation as to why the sedentary rule was not appropriate. Pl.

  Brief at 8. However, as in Moore, Plaintiff had both exertional and nonexertional limitations. The

  holding in Moore is clear that in this situation SSR 83-12 only directs the use of a VE. Id. at 870-

  871. In addition, as explained by the Ninth Circuit in Lee,

         [t]he Rule does not require the ALJ to determine if the remaining occupational
         base is more closely associated with the full range of light work or the full range
         of sedentary work, and then apply the Medical–Vocational Guideline applicable
         to the appropriate level. The Rule merely gives guidance. It provides that if the
         occupational base is significantly reduced, “it could indicate little more than the
         occupational base for the lower rule and could justify a finding of
         ‘Disabled.’” SSR 83–12 (emphasis added). SSR 83–12 does not mandate a
         finding of disabled. See Moore, 216 F.3d at 871 (concluding that “SSR 83–12
         does not mandate a finding of ‘disabled’” but “[i]nstead, it mandates the use of a
         VE, which was exactly the process used in this instance.”).

  Lee, 63 F. App'x at 292.

         Moreover, the Moore court reasoned that “even assuming that the evidence rationally

  supports Moore's argument, it also clearly supports the ALJ's decision to use a VE, and his

  subsequent ruling. ‘Where evidence is susceptible of more than one rational interpretation, it is

  the ALJ's conclusion which must be upheld.’” Moore, 216 F.3d at 871 (quoting Gallant v.

  Heckler, 753 F.2d 1450, 1453 (9th Cir.1984)); see also Batson v. Commissioner, 359 F.3d 1190,

OPINION AND ORDER – 11
  1198 (9th Cir.2004) (“When the evidence before the ALJ is subject to more than one rational

  interpretation, we must defer to the ALJ's conclusion.”).

         Both the ALJ's procedure and subsequent ruling in this case were consistent with Moore

  and the applicable rules. The VE's testimony provided a rational basis for finding that Plaintiff

  could perform available light work. The ALJ’s Step Five finding was, thus, supported by

  substantial evidence and must be upheld.

                                             Conclusion

         For the reasons set forth above, the Commissioner’s decision is AFFIRMED and this case

  is DISMISSED.



         DATED this 7th day of August, 2019.



                                                       /s/ John Jelderks
                                                John Jelderks
                                                U.S. Magistrate Judge




OPINION AND ORDER – 12
